Case 1:19-ap-90051   Doc 10-1     Filed 06/06/19 Entered 06/06/19 16:40:34   Desc
                                Exhibit Page 1 of 7
Case 1:19-ap-90051   Doc 10-1     Filed 06/06/19 Entered 06/06/19 16:40:34   Desc
                                Exhibit Page 2 of 7
Case 1:19-ap-90051   Doc 10-1     Filed 06/06/19 Entered 06/06/19 16:40:34   Desc
                                Exhibit Page 3 of 7
Case 1:19-ap-90051   Doc 10-1     Filed 06/06/19 Entered 06/06/19 16:40:34   Desc
                                Exhibit Page 4 of 7
Case 1:19-ap-90051   Doc 10-1     Filed 06/06/19 Entered 06/06/19 16:40:34   Desc
                                Exhibit Page 5 of 7
Case 1:19-ap-90051   Doc 10-1     Filed 06/06/19 Entered 06/06/19 16:40:34   Desc
                                Exhibit Page 6 of 7
Case 1:19-ap-90051   Doc 10-1     Filed 06/06/19 Entered 06/06/19 16:40:34   Desc
                                Exhibit Page 7 of 7
